Citation Nr: 0004285	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether a May 20, 1992 decision to reduce the evaluation of 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) constituted clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to August 
1967, reserve duty from April 1970 to April 1971, and active 
duty from April 1971 to February 1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which denied the 
veteran's claim that there was CUE in the May 1992 rating 
decision that reduced the 100 percent evaluation then in 
effect for PTSD to a 50 percent rating, effective August 1, 
1992.


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO reduced the 100 
percent rating in effect for PTSD to a 50 percent rating, 
effective August 1, 1992.

2.  The reduction was based on one examination that failed to 
demonstrate material improvement in the veteran's disability 
under the ordinary conditions of life.


CONCLUSION OF LAW

There was CUE in the May 1992 rating decision, and the 100 
percent evaluation for PTSD is restored, effective August 1, 
1992.  38 C.F.R. §§ 3.105(a), 3.343, 4.130, 4.132 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a May 1989 rating decision granted service 
connection for PTSD, and assigned a 100 percent evaluation 
pursuant to the provisions of Diagnostic Code 9411 of the 
VA's Schedule for Rating Disabilities, 38 C. F. R.  Part 4.  
This award was based on private treatment records reflecting 
that the veteran had been on total disability due to PTSD 
since November 1987, and indicating that he should not return 
to work.

On VA examination in June 1991, the veteran reported that his 
PTSD symptomatology was "either worsening or staying the 
same."  He related that his anxiety and panic attacks were 
less frequent, but remained intense.  The veteran explained 
that while he previously experienced these attacks six times 
a day, he currently experienced one or two attacks a day.  He 
stated that his depression and survivor guilt had increased 
in severity.  He experienced recurrent nightmares, and his 
sleep was "extremely disrupted."  His intrusive thoughts 
were "worse than ever," and he continued to experience 
flashbacks.  The veteran reported an inability to 
concentrate, and a lack of energy.  

On mental status examination, the veteran spoke slowly and 
deliberately, and had a "somewhat hostile exterior."  He 
very quickly dissolved into tears when describing his current 
situation.  His eye contact was appropriate, his manner was 
intense, and there was no pressured speech.  His attire was 
neat and clean.  The veteran described his mood as anxious 
and depressed, and his affect was consistent with this 
description.  His thought process was entirely logical and 
coherent without any evidence of psychosis.  His thought 
content was remarkable for stress and agitation associated 
with Vietnam episodes.  The veteran described a sense of 
foreshortened future, and felt depressed about "ever getting 
over this problem."  He described daily suicidal ideation 
without intent or plan, with his family as the deterrent.  He 
denied any homicidal idea, intent or plan.  Cognitively, the 
veteran was entirely intact.  He was alert and oriented to 
person, place and time.  The report notes that he seemed to 
be of normal or slightly superior intelligence.  According to 
the record, the veteran described an inconsistent 
neurovegetative picture for depression.  He reported a normal 
appetite, increased libido, decreased concentration, was 
tired in the morning, and was fatigued throughout the day.  

The diagnostic impression was AXIS I: PTSD.  AXIS II: None.  
AXIS III: None.  AXIS IV: 3 moderate psychosocial stressors.  
AXIS V: Current global assessment of functioning (GAF) 60-70.  
The examiner opined that the veteran "still suffer[ed] from 
PTSD to the same, if not to a greater degree than what was 
described in 1989."  However, he reported that the veteran 
was "going back to work not withstanding."  The physician 
concluded that the veteran was under a lot of stress and 
should continue in his therapy and with his medications.  

Based on the June 1991 VA psychiatric examination report, the 
RO proposed a reduction of the veteran's 100 percent 
evaluation for PTSD in November 1991.  Consequently, a May 
1992 rating decision reduced the evaluation from 100 percent 
to 50 percent, effective August 1, 1992.  This rating was 
assigned pursuant to Diagnostic Code 9411.  The RO concluded 
that there was "no credible medical evidence supporting 
continuation of total evaluation for PTSD in view of the 
veteran's self-employment." 

The veteran was notified of the above determination and of 
his right to appeal by a letter dated in May 1992.  Although 
he filed a notice of disagreement, and the RO furnished a 
statement of the case in August 1992, the veteran did not 
submit a substantive appeal.

In a July 1993 VA examination report, the physician who 
performed the June 1991 examination commented that he was 
"surprised" to discover that the RO inaccurately 
interpreted his June 1991 assessment.  He noted that because 
the veteran was working, the RO apparently determined that he 
was less than fully disabled.  The physician reported that 
the veteran was working in an essentially sheltered 
environment where he reported to his cousin, who is the 
president of the company.  He concluded that the veteran 
would be unable to work in any other setting.

The RO continued the 50 percent evaluation of the veteran's 
service-connected PTSD in November 1993, and November 1995.

An October 1996 VA examination report notes a diagnosis of 
PTSD, major depression, and panic disorder.  The veteran's 
GAF score was 40.  Later that month, the RO granted a 70 
percent evaluation for the veteran's service-connected PTSD, 
and assigned a September 13, 1995, effective date.  

Following a December 1996 personal hearing, the RO granted a 
100 percent evaluation for the veteran's PTSD in February 
1997, effective September 13, 1995.  

In an April 1998 claim, the veteran alleged that the May 1992 
rating decision reducing the evaluation assigned for his 
service-connected PTSD from 100 percent to 50 percent 
constituted CUE.  An October 1998 RO decision determined that 
no revision of the May 1992 decision was warranted.  The 
veteran filed a notice of disagreement with this decision in 
November 1998, and submitted a substantive appeal the 
following month, perfecting his appeal.

During a December 1998 hearing, the veteran reiterated his 
contention that the May 1992 rating decision contained CUE.  
The following month, the RO again found that a revision of 
the May 1992 decision was not warranted.

During a January 2000 Central Office hearing, the veteran 
asserted that there was CUE in the May 1992 rating action.  
He contended that the RO failed to consider the provisions of 
38 C.F.R. § 3.343, and maintained that it was error to reduce 
the award for his service-connected disability without 
establishing material improvement.


Analysis

The Board initially notes that the unappealed May 1992 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.193 (1991) (now 38 C.F.R. § 20.1103 (1999).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Total disability ratings when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

A 100 percent evaluation may be assigned for PTSD where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (as in 
effect in 1992).

In order to uphold the reduction of the veteran's 100 percent 
evaluation, the evidence must establish that there was 
material improvement in his condition under the ordinary 
conditions of life, that is, while working or actively 
seeking work.  38 C.F.R. § 3.343(a).  A comparison between 
the current examinations and the previous examinations is 
undertaken in order to determine if material improvement is 
shown.  Tucker v. Derwinski, 2 Vet. App. 201, 204 (1992) (per 
curiam).  A conclusion that material improvement was 
demonstrated when the examinations are compared can not be 
made in this case.

During the June 1991 VA examination which provided the basis 
for the reduction, the veteran reported that the 
symptomatology associated with his service-connected PTSD was 
"either worsening or staying the same."  In addition, the 
VA examiner specifically found that the veteran's PTSD was 
"the same, if not to a greater degree" than during the 
previous VA examination in April 1989.

The Board notes that the Court has held that the failure to 
consider and apply the provisions of 38 C.F.R. § 3.343(a), if 
applicable, renders a rating decision void ab initio, as not 
in accordance with law.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 282 (1992).

In this case, as shown by the medical evidence reported 
above, the Board finds that the 100 percent schedular 
evaluation was reduced when the evidence did not show 
material improvement.  There is no indication in the May 1992 
rating action that the RO considered 38 C.F.R. § 3.343(a).  
The RO failed to demonstrate that material improvement in the 
veteran's disability had been shown.  This failure can not be 
cured by subsequent examination or action by the VA.  Rather, 
the Board must look only to the evidence of record at the 
time of the reduction, and determine whether that action was 
appropriate.  The Board finds that the failure to consider, 
as required, the provisions of 38 C.F.R. § 3.343(a) 
constitutes CUE.  Accordingly, restoration of the 100 percent 
schedular rating for PTSD is warranted, effective August 1, 
1992.


ORDER

There was CUE in the May 20, 1992 rating decision which 
reduced the 100 percent evaluation in effect for PTSD, and 
the 100 percent evaluation is restored, effective August 1, 
1992.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

